Exhibit 10.1


 Conformed Copy
 
 
SETTLEMENT AGREEMENT
 
THIS SETTLEMENT AGREEMENT (the “Agreement”) is made by and among Rambus Inc., a
Delaware corporation (“Rambus”), on the one hand, and Samsung Electronics Co.,
Ltd., a corporation organized under the laws of Korea (“Samsung Electronics”),
Samsung Electronics America, Inc., a Delaware corporation, Samsung
Semiconductor, Inc., a California corporation and Samsung Austin Semiconductor,
L.P., a Texas limited partnership (collectively, “Samsung,” with Rambus and
Samsung each being a “Party” and together the “Parties”), on the other hand,
effective as of January 19, 2010 (the “Effective Date”).
 
WHEREAS, Samsung and its Subsidiaries (as defined in Article 1) are and will
continue to be engaged in the manufacture, use, sale and/or importation of
various products and devices, including but not limited to memory products and
memory interface technologies (collectively, the “Samsung Products”), which
utilize diverse and varied technologies;
 
WHEREAS, Rambus and/or its Subsidiaries have and will continue to have rights
under Patents (as defined in Article 1), including but not limited to the right
to license such Patents to third parties (collectively, all such patents are the
“Rambus Patents”), covering diverse and varied technologies;
 
WHEREAS, the Parties are currently parties to a number of Disputes (as defined
in Article 1) relating to the Samsung Products and the Rambus Patents, including
but not limited to disputes as to whether claims of Rambus Patents are infringed
by Samsung Products, and disputes relating to the validity, enforceability and
use of certain Rambus Patents, and the Antitrust Litigation (as defined in
Article 1);
 
WHEREAS, the Parties acknowledge that the Disputes have been costly, not only in
terms of the out-of-pocket costs incurred by each of them, but also in terms of
management time and other resources devoted to such efforts;
 
WHEREAS, the Parties recognize that, without this Agreement, given the diversity
of claims of the Rambus Patents, and the breadth of technologies utilized by the
Samsung Products, Rambus could, after the Effective Date, assert that other
claims of Rambus Patents are infringed by Samsung Products, and that such
disputes, if they were to occur would involve similar costs and business
disruptions;
 
WHEREAS, the Parties recognize that litigation of the Disputes, and of other
disputes that may arise between them after the Effective Date, is inherently
uncertain, and is subject to certain risks, including but not limited to
(a) whether the Rambus Patents, including Patents which are known to Samsung but
which to date have not been asserted against Samsung, are determined to be
valid, enforceable and infringed in various trial and appellate court, Patent
and Trademark Office and International Trade Commission proceedings, and
(b) whether Rambus prevails in various other court or regulatory proceedings,
such as the Antitrust Litigation, and that such events are subject to various
possible outcomes;

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Parties desire to eliminate the risks associated with such
litigation and to enter into a comprehensive resolution to compromise, settle
and release the Disputes, and to compromise, resolve and avoid other disputes
that may arise after the Effective Date with respect to the Samsung Products and
the Rambus Patents;
 
WHEREAS, as part of the comprehensive resolution of other disputes that may
arise after the Effective Date with respect to the Samsung Products and the
Rambus Patents, Rambus and its Subsidiaries desire to grant Samsung and its
Subsidiaries a license to certain of the claims of the Rambus Patents from the
Effective Date for a limited term, and to grant Samsung and its Subsidiaries a
fully paid-up license for certain of the Samsung Products to certain of the
claims of the Rambus Patents, and Samsung and its Subsidiaries desire to grant
Rambus and its Subsidiaries a license to certain of the claims of the Samsung
Patents;
 
WHEREAS, the Parties acknowledge that in resolving the Disputes, and other
disputes that may arise after the Effective Date, each of them is giving up the
possibility of more favorable outcomes in exchange for the promises and
covenants it will receive under this Agreement, and the other agreements
contemplated hereby, to ensure that they do not ultimately face less favorable
outcomes and to avoid the costs, delays and disruptions associated with
litigation, and that such promises and covenants represent a package, and are
not intended to be severable from each other; in particular, (a) Samsung is
receiving a full and final release of the claims asserted against it in the
Disputes, and securing a license to claims of the Rambus Patents in exchange for
making the license and other payments, and entering into the other agreements,
described herein, and (b) Rambus is receiving the Comprehensive Resolution
Payments (as defined in Article 1), and the benefit of the other agreements
described herein, in exchange for granting the releases and licenses, and
entering into the other agreements, described herein;
 
WHEREAS, the Parties acknowledge that it is therefore essential that their
respective obligations under this Agreement and the other agreements described
herein be certain and not subject to collateral attack, or otherwise subject to
change or modification except on the terms expressly set forth therein; and
 
WHEREAS, this Agreement is entered into for the purpose of settlement and
compromise only;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, Rambus and Samsung agree as follows:

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.
 

 
2

--------------------------------------------------------------------------------

 

Article 1


Definitions
 
In addition to the terms defined in other parts of this Agreement, the following
terms used herein with initial capital letters shall have the respective
meanings specified in this Article 1.
 
1.1           Agreement.  The term “Agreement” has the meaning set forth in the
introductory paragraph.
 
1.2           Antitrust Litigation.  The term “Antitrust Litigation” means the
matter entitled Rambus Inc. v. Micron Technology Inc. et al., No. 04-431105
(Supr. Ct. Cal., San Fran. Filed May 5, 2004).
 
1.3           Comprehensive Resolution Agreements.  The term “Comprehensive
Resolution Agreements” means this Agreement, the License Agreement, the Stock
Purchase Agreement, and the MOU.
 
1.4           Comprehensive Resolution Payments.  The term “Comprehensive
Resolution Payments” means the Initial Payment and the License Payments.
 
1.5           Control.  The term “Control” (including “Controlled” and other
forms) of an entity means (a) beneficial ownership (whether directly or
indirectly through entities or other means) of more than fifty percent (50%) of
the outstanding voting securities of that entity or (b) in the case of an entity
that has no outstanding voting securities, having the power (whether directly or
indirectly through entities or other means) presently to designate more than
fifty percent (50%) of the directors of a corporation, or in the case of
unincorporated entities, of individuals exercising similar
functions.  Notwithstanding the foregoing sentence, where Samsung has fifty
percent (50%) of such beneficial ownership or power to designate with respect to
any other entity, Samsung shall be deemed to “Control” such other entity if such
other entity is part of the “Samsung Group of Companies” and such entity is
lawfully registered under a corporate name, and lawfully operates and generally
and routinely conducts its business under a corporate name, that includes
“Samsung,” provided that, such entity agrees in a writing, delivered to both
Parties within thirty (30) days of the Effective Date (or if later, within
thirty (30) days after formation of such entity), to be bound by all applicable
terms and conditions of this Agreement.
 
1.6           DDR/DDR2 Controller Products.  The term “DDR/DDR2 Controller
Products” means any controllers capable of interfacing with and controlling any
DDR/DDR2 Products.
 
1.7           DDR/DDR2 SDRAM Products.  The term “DDR/DDR2 SDRAM Products” means
double data rate (DDR), double data rate2 (DDR2), graphics double data rate
(GDDR) and graphics double data rate2 (GDDR2) synchronous dynamic random access
memory (SDRAM) chips as well as any mobile or low power versions of any such
chips.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
3

--------------------------------------------------------------------------------

 
 
1.8           Delaware Litigation.  The term “Delaware Litigation” means the
matter entitled Samsung Electronics Co., Ltd. et al v. Rambus Inc., No. 6081113
(Del. Chan. Filed June 23, 2005).
 
1.9           Disputes.  The term “Disputes” means the Patent Litigation, the
Antitrust Litigation, the Virginia Litigation, the Delaware Litigation and the
Patent Actions, and any and all disputes related thereto.
 
1.10          Effective Date.  The term “Effective Date” has the meaning set
forth in the introductory paragraph.
 
1.11          Effective Time Period.  The term “Effective Time Period” has the
meaning set forth in Section 3.1(b).
 
1.12          Excluded Entity.  The term “Excluded Entity” means Micron
Technology, Inc., Micron Semiconductor Products, Inc., Micron Electronics, Inc.,
Hynix Semiconductor Inc., Hynix Semiconductor America, Inc., Hynix Semiconductor
Manufacturing America Inc., Hynix Semiconductor U.K. Ltd., Hynix Semiconductor
Deutschland GmbH, Nanya Technology Corporation, Nanya Technology Corporation
U.S.A. and NVIDIA Corporation.
 
1.13          Initial Payment.  The term “Initial Payment” has the meaning set
forth in Section 2.1.
 
1.14          License Agreement.  The term “License Agreement” has the meaning
set forth in Section 3.1.
 
1.15          License Payments.  The term “License Payments” has the meaning set
forth in Section 2.3.
 
1.16          Licensed Product.  The term “Licensed Product” has the meaning set
forth in the License Agreement.
 
1.17          MOU.  The term “MOU” has the meaning set forth in Section 3.3.
 
1.18          Other Products.  The term “Other Products” means single data rate
(SDR), double data rate 3 (DDR3), graphics double data rate 3 (GDDR3), graphics
double data rate 4 (GDDR4) and graphics double data rate 5 (GDDR5) synchronous
dynamic random access memory (SDRAM) chips, as well as single data rate (SDR)
synchronous graphics random access memory (SGRAM) chips, as well as any mobile
or low power versions of any such chips and any controllers capable of
interfacing with and controlling any of the foregoing.
 
1.19          Party.  The terms “Party” and “Parties” have the meanings set
forth in the introductory paragraph.
 
1.20          Patent Actions.  The term “Patent Actions” means all United States
Patent and Trademark Office reexamination proceedings, actions or challenges
filed, requested or supported by Samsung with respect to any Rambus Patents as
of the Effective Date, including without limitation reexaminations of U.S.
Patent numbers 6,038,195, 6,182,184, 6,266,285, 6,314,051, 6,324,120, 6,378,020,
6,426,916, 6,452,863, 6,546,446, 6,584,037, 6,697,295, 6,715,020, and 6,751,696.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
4

--------------------------------------------------------------------------------

 
 
1.21          Patent Litigation.  The term “Patent Litigation” means the matters
entitled Rambus Inc. v. Samsung Electronics Co., Ltd., et al., No. C-05-02298
(N.D. Cal. Filed June 6, 2005) and Rambus Inc. v. Hynix Semiconductor Inc., et
al., No. C-05-00334 (N.D. Cal. Filed Jan. 25, 2005).
 
1.22          Patents.  The term “Patents” means patents and utility models and
applications therefor, including without limitation all continuations,
continuations-in-part and divisionals thereof, in all countries of the world
that are owned by the applicable Party.
 
1.23          Rambus.  The term “Rambus” has the meaning set forth in the
introductory paragraph.
 
1.24          Rambus Patents.  The term “Rambus Patents” has the meaning set
forth in the Recitals.
 
1.25          Release Date.  The term “Release Date” means February 4, 2010.
 
1.26          Samsung.  The term “Samsung” has the meaning set forth in the
introductory paragraph.
 
1.27          Samsung Electronics.  The term “Samsung Electronics” has the
meaning set forth in the introductory paragraph.
 
1.28          Samsung Patents.  The term “Samsung Patents” means Patents as to
which Samsung has rights.
 
1.29          Samsung Products.  The term “Samsung Products” has the meaning set
forth in the Recitals.
 
1.30          Stock Purchase Agreement.  The term “Stock Purchase Agreement” has
the meaning set forth in Section 3.2.
 
1.31          Subsidiary.  The term “Subsidiary” means any entity Controlled by
a Party, but such entity shall be deemed to be a Subsidiary only so long as such
Control exists.  For the avoidance of doubt, in the case of Samsung, the term
“Subsidiary” shall include all of the entities described in the last sentence of
Section 1.5 so long as the Control described therein exists.
 
1.32          Third Party.  The term “Third Party” means any entity that is not
a Party or a Subsidiary of a Party on the Effective Date.
 
1.33          Virginia Litigation.  The term “Virginia Litigation” means the
matter entitled Samsung Electronics Co., Ltd. v. Rambus Inc., No. 3:05cv406
(E.D. Va. Filed June 7, 2005).
 
 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



 
5

--------------------------------------------------------------------------------

 
 
Article 2
 
Comprehensive Resolution Payments
 
2.1           Initial Payment.  As a condition to the effectiveness of the
releases and covenants not to sue set forth in Article 4 and the Parties’
obligations under Section 4.8, Samsung Electronics will, on or before
January 22, 2010 pay Rambus the sum of One Hundred Million Dollars (US
$100,000,000) and will, on or before the Release Date, pay Rambus the sum of One
Hundred Million Dollars (US $100,000,000) (collectively, the “Initial Payment”).
 
2.2           Allocation of Initial Payment.  The Parties agree to allocate the
Initial Payment in accordance with the following, which they acknowledge
represents a reasonable estimated allocation of the Initial Payment to Rambus’s
claims under the Disputes:
 
(a)           [***] shall be deemed to be paid in consideration for [***];
 
(b)           [***] shall be deemed to be paid in consideration for [***]; and
 
(c)           [***] shall be deemed to be paid in consideration for [***].
 
2.3           License Payments.  As described more fully in the License
Agreement and as an integral part of the overall consideration received by
Rambus in respect of its releases and covenants not to sue under Article 4, and
its other obligations under the Comprehensive Resolution Agreements, over the
next five (5) years Samsung Electronics will pay Rambus aggregate license fees
of Five Hundred Million Dollars (US $500,000,000), subject to certain
adjustments and conditions as described in the License Agreement (the “License
Payments”).  In the event that Samsung fails to pay any License Payment (and
fails to cure such failure within the time period provided for in Section 6.2 of
the License Agreement), Samsung will pay to Rambus Five Hundred Million Dollars
(US $500,000,000), less the aggregate License Payments previously paid by
Samsung and retained by Rambus, as part of the overall consideration received by
Rambus under the Comprehensive Resolution Agreements, in order for Rambus to
receive the full amount of the overall consideration intended to be received in
respect of its releases, covenants not to sue, and other obligations under the
Comprehensive Resolution Agreements.  Samsung will apply such amounts to the
Quarterly Base Payments due under the License Agreement.
 
2.4           No Refunds.  Once made, any Comprehensive Resolution Payment shall
not be refunded or refundable to Samsung for any reason except as may be
required pursuant to Section 3.3 of the License Agreement.  Notwithstanding the
foregoing, in case of clerical error with respect to any payment made under the
License Agreement, the Parties agree to remedy any such error through proper
payment adjustments.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
6

--------------------------------------------------------------------------------

 
 
2.5           Currency.  All Comprehensive Resolution Payments shall be made in
United States dollars.
 
2.6           Wire Instructions.  The Initial Payment shall be made by wire
transfer to Rambus as follows:
 
Rambus Inc. Account: [***]
 
All other Comprehensive Resolution Payments shall be made in accordance with the
terms of the applicable Comprehensive Resolution Agreement.
 
2.7           Taxes.  If the Korean government imposes any withholding tax on
any Comprehensive Resolution Payments, such tax shall be borne by
Rambus.  Samsung agrees, at its reasonable discretion, to assist Rambus in its
efforts to minimize Rambus’ tax liability.  Samsung shall withhold the amount of
any such taxes levied on such payments to Rambus imposed by the Korean
government, shall promptly effect payment of the taxes so withheld to the Korean
tax office, and Samsung shall send to Rambus the official certificate of such
payment in a form reasonably sufficient to enable Rambus to support a claim for
a foreign tax credit with respect to any such taxes so withheld.
 
 
Article 3
 
Other Agreements
 
Concurrent with the execution and delivery of this Agreement, and as an integral
part of the overall consideration received by the Parties in respect of their
releases, covenants not to sue, and other obligations under the Comprehensive
Resolution Agreements, the Parties and/or their Subsidiaries shall enter into or
deliver the following agreements or documents.  For the avoidance of doubt, the
MOU described in Section 3.3 is non-binding to the Parties and, while the
existence and execution thereof are an integral part of the overall
consideration, the contents therein represent solely the understanding between
the Parties regarding certain business and technology collaborations, and the
failure to enter into any definitive agreement contemplated thereby shall not
constitute failure in the consideration hereunder or under any of the other
Comprehensive Resolution Agreements.
 
3.1           License Agreement.  Rambus and Samsung Electronics shall enter
into the License Agreement in the form attached hereto as Exhibit A (the
“License Agreement”), pursuant to which Rambus shall grant Samsung licenses
under Rambus Applicable Patent Claims, and Samsung will grant to Rambus licenses
under Samsung Applicable Patent Claims, as defined in the License Agreement, on
the terms set forth therein.
 
(a)           The Parties acknowledge that the licenses granted under the
License Agreement are in respect of claims under multiple Rambus Patents and
multiple Samsung Patents, respectively, so that the Parties’ rights and
obligations under the License Agreement, are not dependent upon the validity or
enforceability of specific Rambus Patents or specific Samsung Patents, or upon
any specific use of such patents permitted under the License
Agreement.  Specifically, Samsung acknowledges that the License Agreement covers
a broad array of Rambus Patent claims, and agrees to make the full amount of the
Comprehensive Resolution Payments regardless of whether any of the Rambus
Patents is determined not to be infringed by any particular Licensed Product or
a court or United States, European, or other patent office determines any Rambus
Patent to be invalid or unenforceable in any reexamination, action or other
proceeding.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
7

--------------------------------------------------------------------------------

 
 
(b)           Each Party acknowledge that its assessment of the value of the
Disputes and the License Agreement may depend on certain events that may occur,
or that may not occur, after the Effective Date, that it is aware of and has
evaluated and considered the uncertainties associated with such events, and that
it has agreed to the amount of the Comprehensive Resolution Payments to
eliminate such uncertainties so that, for example, Samsung will be protected
from the consequences of Rambus prevailing on infringement and other claims in
other proceedings, and Rambus will be protected from the consequences of certain
of the Rambus Patents being held to be invalid, unenforceable, and/or not
infringed in other proceedings.  It is therefore essential that the Parties’
obligations under the License Agreement, including but not limited to the amount
of the License Payments, be certain and not subject to collateral
attack.  Accordingly,
 
(i)      Samsung covenants, whether through litigation or otherwise, not to seek
to adjust the amount of the License Payments, or to avoid, defer or modify its
obligations under the License Agreement, provided that the foregoing shall not
prevent Samsung from seeking enforcement of the terms and conditions of the
License Agreement or taking any action expressly contemplated in the License
Agreement.
 
(ii)      Samsung and its Subsidiaries acknowledge and agree that, for all acts
or omissions that occur during the time period up to and including the [***]
anniversary of the Effective Date (the “Effective Time Period”), Rambus or its
Subsidiaries have patent claims that are valid, enforceable and infringed by a
substantial portion of the Licensed Product (as defined under the License
Agreement).  After the Effective Time Period, Rambus and its Subsidiaries
covenant not to rely on such acknowledgement or agreement in any manner against
Samsung or its Subsidiaries or their past, present or future distributors or
customers in negotiations, and further covenant that no evidence of such
acknowledgement or agreement may be introduced in any negotiation by or on
behalf of Rambus or its Subsidiaries against Samsung or its Subsidiaries or
their past, present or future distributors or customers.  Rambus and its
Subsidiaries further covenant, with respect to any acts or omissions occurring
after the Effective Time Period, not to rely on such acknowledgement or
agreement in any manner against Samsung or its Subsidiaries or their past,
present or future distributors or customers before any court, government
agencies, other regulatory body or arbitrator, and further covenant that no
evidence of such acknowledgement or agreement may be introduced in any motion,
hearing, trial or other proceeding by or on behalf of Rambus or its Subsidiaries
against Samsung or its Subsidiaries or their past, present or future
distributors or customers.
 
3.2           Stock Purchase Agreement.  Rambus and Samsung Electronics shall
enter into the Stock Purchase Agreement in the form attached hereto as Exhibit B
(the “Stock Purchase Agreement”).  Concurrent with the execution and delivery of
the Stock Purchase Agreement, Rambus and Samsung Electronics shall complete the
equity investment in Rambus in accordance with the terms thereof.
 
3.3           Memorandum of Understanding.  Samsung Electronics and Rambus shall
enter into a Memorandum of Understanding in the form attached hereto as
Exhibit C (the “MOU”).
 

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



 
8

--------------------------------------------------------------------------------

 
 
Article 4
 
Releases
 
Effective as of the Release Date but subject to the delivery of the Initial
Payment in accordance with Article 2, the execution and delivery of the License
Agreement, the Stock Purchase Agreement and the MOU in accordance with
Article 3, and the completion of the equity investment in Rambus in accordance
with the Stock Purchase Agreement (for the avoidance of doubt, none of the
Parties’ releases, covenants not to sue, or other obligations under this
Article 4 shall be effective until Samsung has delivered the full amount of the
Initial Payment in accordance with Article 2 and the Parties have complied with
their other obligations under this sentence):
 
4.1           Release by Rambus.  Rambus, on behalf of itself and its
Subsidiaries, hereby irrevocably releases, acquits, and forever discharges
Samsung, its Subsidiaries, its and their respective former or current directors,
officers, employees, and attorneys from any claims, counterclaims, defenses,
demands, damages, debts, liabilities, accounts, actions and causes of action of
any kind arising from or that could have been raised based upon the facts and
circumstances alleged or asserted in any pleading, motion, brief or other paper
filed by Rambus in the Patent Litigation, the Antitrust Litigation, the Delaware
Litigation or the Virginia Litigation up until the Effective Date.  To the
extent not covered in the preceding sentence, Rambus, on behalf of itself and
its Subsidiaries, hereby further irrevocably releases, acquits, and forever
discharges Samsung, its Subsidiaries, and its and their respective former or
current directors, officers, employees, and attorneys from any claims,
counterclaims, defenses, demands, damages, debts, liabilities, accounts, actions
and causes of action of any kind (i) for infringement of the Rambus Patents
arising from the manufacture, use, importation, sale and offer for sale of
Samsung Products up until the Effective Date to the extent that infringement by
such Samsung Products would have been licensed under the License Agreement if
such License Agreement had been in existence at the time of such infringing
activity or (ii) otherwise relating in any way to any act or omission concerning
any anticompetitive, tortious or unfair business practice arising from the
manufacture, use, marketing, sale, offer for sale, and/or importation of any
Samsung Product up until the Effective Date.
 
4.2           Release by Samsung.  Samsung, on behalf of itself and its
Subsidiaries, hereby irrevocably releases, acquits and forever discharges
Rambus, its Subsidiaries, and its and their respective former or current
directors, officers, employees, and attorneys from any claims, counterclaims,
defenses, demands, damages, debts, liabilities, accounts, actions and causes of
action of any kind arising from or that could have been raised based upon the
facts and circumstances alleged or asserted in any pleading, motion, brief or
other paper filed by Samsung in the Patent Litigation, the Antitrust Litigation,
the Delaware Litigation or the Virginia Litigation up until the Effective
Date.  To the extent not covered in the preceding sentence, Samsung, on behalf
of itself and its Subsidiaries, hereby further irrevocably releases, acquits,
and forever discharges Rambus, its Subsidiaries, and its and their respective
former or current directors, officers, employees, and attorneys from any claims,
counterclaims, defenses, demands, damages, debts, liabilities, accounts, actions
and causes of action of any kind (i) for infringement of any Samsung Patents
arising from the manufacture, use, importation, sale and offer for sale of any
Rambus product up until the Effective Date to the extent that infringement by
such product would have been licensed under the License Agreement if such
License Agreement had been in existence at the time of such infringing activity.
or (ii) otherwise relating in any way to any act or omission concerning any
anticompetitive, tortious or unfair business practice arising from the
manufacture, use, marketing, sale, offer for sale, and/or importation of any
Rambus Product up until the Effective Date.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
9

--------------------------------------------------------------------------------

 
 
4.3           Additional Release by Samsung.  Samsung, on behalf of itself and
its Subsidiaries, hereby irrevocably releases, acquits and forever discharges
Rambus from any defenses, claims, counterclaims, demands, damages, debts,
liabilities, accounts, actions and causes of action of any kind and nature that
Samsung or its Subsidiaries might raise or assert in an effort avoid, defer or
modify its obligations under the License Agreement, including but not limited to
its obligation to make the License Payments, except as expressly permitted under
the License Agreement, including for instance and by way of example, claims or
defenses based on the allegation, or on the finding, determination or judgment
in any reexamination, action or other proceeding that one or more of the patent
claims licensed under the License Agreement is invalid, unenforceable or not
infringed, that the License Agreement is not enforceable or should be rescinded
or revised, or that Rambus has committed any type of patent misuse.
 
4.4           Releases Shall Remain Effective.  Each of Rambus and Samsung
acknowledges that, after entering into this Agreement, they may discover facts
different from, or in addition to, those they now believe to be true with
respect to the conduct of the other Party.  Each of Rambus and Samsung intends
that the releases and discharges set forth in this Article 4 shall be, and shall
remain, in effect in all respects as written, notwithstanding the discovery of
any different or additional facts.
 
4.5           Waiver of California Civil Code § 1542.  In connection with the
releases and discharges described in this Article 4, each of Rambus and Samsung
acknowledges that it is aware of the provisions of section 1542 of the Civil
Code of the State of California, and hereby expressly waives and relinquishes
all rights and benefits that it has or may have had under that section (or any
equivalent law or rule of any other jurisdiction), which reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
10

--------------------------------------------------------------------------------

 
 
4.6           Covenants Not to Sue.
 
(a)           Rambus, on behalf of itself and its Subsidiaries, hereby covenants
not to assert any claims of infringement of the Rambus Patents against Samsung,
its Subsidiaries, and its and their respective former or current directors,
officers, employees, attorneys, distributors and customers solely arising from
the use, importation, sale and offer for sale of Samsung Products up until the
Effective Date to the extent that Samsung, its Subsidiaries, and such former or
current directors, officers, employees, attorneys, distributors or customers
would not have been liable for such use, importation, sale and offer for sale of
Samsung Products had the License Agreement been in existence at the time of such
infringing activity.
 
(b)           Samsung, on behalf of itself and its Subsidiaries, hereby
covenants not to assert any claims of infringement of the Samsung Patents
against Rambus, its Subsidiaries, and its and their respective former or current
directors, officers, employees, attorneys, distributors and customers solely
arising from the use, importation, sale or offer for sale of any Rambus product
up until the Effective Date to the extent that Rambus, its Subsidiaries, and
such former or current directors, officers, employees, attorneys, distributors
or customers would not have been liable for such use, importation, sale and
offer for sale of Rambus products had the License Agreement been in existence at
the time of such infringing activity.
 
(c)           Rambus, on behalf of itself and its Subsidiaries, hereby covenants
not to assert against Samsung, its Subsidiaries, and its and their respective
former or current directors, officers, employees, and attorneys any action or
other proceeding based upon any claims, counterclaims, defenses, demands,
damages, debts, liabilities, accounts, actions and causes of action released by
Rambus pursuant to clause (ii) of the last sentence of Section 4.1.
 
(d)           Samsung, on behalf of itself and its Subsidiaries, hereby
covenants not to assert against Rambus, its Subsidiaries, and its and their
respective former or current directors, officers, employees, and attorneys any
action or other proceeding based upon any claims, counterclaims, defenses,
demands, damages, debts, liabilities, accounts, actions and causes of action
released by Samsung pursuant to clause (ii) of the last sentence of Section 4.2.
 
4.7           Certain Exclusions.  For the avoidance of doubt:
 
(a)           The releases and covenants not to sue contained in this Article 4
(other than the releases set forth in Section 4.3) shall apply solely to
activities occurring prior to the Effective Date.  In no event shall the
releases and covenants not to sue contained in this Article 4 apply to (i) any
Third Party that may acquire or combine with any Party or its Subsidiaries or
(ii) any Third Party, portion of a Third Party, and/or any portion of the assets
of business of a Third Party that may be acquired by or combined with any Party
or its Subsidiaries, in each case after the Effective Date.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
11

--------------------------------------------------------------------------------

 
 
(b)           The releases and covenants not to sue contained in this Article 4
are not intended to and do not extend to any defendant in either the Patent
Litigation or the Antitrust Litigation (or any of their Subsidiaries), unless
that defendant is explicitly named as a Party to this Agreement, or to any
Excluded Entity or its Subsidiaries.
 
4.8           Dismissals and Other Provisions Terminating the Disputes.
 
(a)           On the Effective Date, Samsung and Rambus, through their
respective counsel, shall execute or cause to be executed stipulations for
dismissal dismissing with prejudice all of the claims, counterclaims,
cross-claims and cross-complaints asserted against one another (but only as to
one another and not to the extent asserted against others) in the Patent
Litigation and the Antitrust Litigation in the forms attached hereto as
Exhibits D-1 through D-6.  On the Release Date, Samsung and Rambus, through
their respective counsel, shall cause such stipulations for dismissal to be
entered, subject to receipt by Rambus of the full amount of the Initial Payment
pursuant to Section 2.1.
 
(b)           Samsung shall, within five (5) business days of the Release Date,
file a request to withdraw its Amicus Curiae Brief in Hynix Semiconductor, Inc.,
et al. v. Rambus, Inc., United States Court of Appeals for the Federal Circuit
Case No. 2009-1299, -1347.
 
(c)           Both Parties shall, within ten (10) business days following the
Release Date, withdraw any pending complaints, actions, or other proceedings
they may have pending against the other Party or its Subsidiaries before any
regulatory body anywhere in the world related to the claims, counterclaims,
demands, damages, debts, liabilities, accounts, actions and causes of action
released by this Agreement or that relate in any way to the Rambus Patents or
the Samsung Patents.  For the avoidance of doubt, this provision does not
require Rambus to withdraw any complaint or other proceeding as against parties
other than other than Samsung or its Subsidiaries, including but not limited to
the Patent Litigation and the Antitrust Litigation.
 
(d)           Within ten (10) business days following the Release Date, Samsung
shall, to the full extent permitted by applicable law, withdraw, cease to
prosecute or pursue and notify the Patent and Trademark Office that it no longer
intends to participate in, the Patent Actions.
 
(e)           In the event that Rambus sues Samsung, its Subsidiaries, or its or
their respective former or current directors, officers, employees and attorneys
for infringement of one or more of the patents asserted by Rambus in the Patent
Litigation as a result of the manufacture (or having manufactured), use,
importation, sale or offer for sale of Samsung Products, to the extent that such
Samsung Products are not Licensed Product under the License Agreement, Rambus
agrees that it will not contend that the stipulations for dismissal with
prejudice filed in the Patent Litigation pursuant to subparagraph (a) above bar
Samsung, its Subsidiaries, or its or their respective former or current
directors, officers, employees and attorneys from raising in its or their
defense in such action involving Samsung Products that are not Licensed Product
under the License Agreement that (i) all or any of such patents are invalid, or
that (ii) all or any of such patents are unenforceable by reason of failure to
disclose art or other information to the United States Patent and Trademark
Office, to the extent such defense was raised in the Patent Litigation.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



 
12

--------------------------------------------------------------------------------

 
 
4.9           Costs and Attorneys’ Fees.  For all cases, including but not
limited to the Patent Litigation and the Antitrust Litigation, the Parties agree
that each will pay its own costs and attorneys’ fees.
 
4.10          No Admission.  Nothing contained in any of the Comprehensive
Resolution Agreements, or done or omitted in connection with any of the
Comprehensive Resolution Agreements, is intended as, or shall be construed as,
an admission by any Party of any fault, liability or wrongdoing.
 
4.11          No Further Actions.  As part of the settlement of claims and
releases contemplated by this Agreement, during the term of the License
Agreement, and in each case unless and to the extent required by subpoena or
judicial or regulatory agency order or rule:
 
(a)           Samsung covenants not to bring, or aid, assist or participate in,
any action challenging or contesting the assertion, enforcement, validity or
enforceability of, or any use or infringement by any Third Party of, the Rambus
Patents, including but not limited to filing, requesting, participating or
assisting in any of the Patent Actions; and
 
(b)           Each Party covenants not to support, cooperate with or otherwise
assist any entity in any dispute against the other Party or its Subsidiaries, or
any regulatory body in any proceeding involving the other Party or its
Subsidiaries, in any matter related to the claims, counterclaims, defenses,
demands, damages, debts, liabilities, accounts, actions and causes of action
released by this Agreement, including but not limited to filing, requesting,
participating or assisting in any United States, European, or other patent
office reexamination proceedings, actions, challenges, oppositions or
interferences with respect to Patents of the other Party or its Subsidiaries,
and filing amicus curiae briefs in the Patent Litigation, the Antitrust
Litigation, or any other Dispute.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
13

--------------------------------------------------------------------------------

 
 
Article 5
 
Warranties
 
Each Party represents, warrants and covenants, on behalf of itself and its
Subsidiaries, to the other Party during the term of this Agreement:
 
5.1           Due Organization.  Such Party is duly organized, validly existing
and in good standing under the laws of its jurisdiction of formation with the
requisite corporate authority to own and use its properties and assets and to
carry on its business as currently conducted.
 
5.2           Due Authorization; Enforceability.  Such Party has the requisite
corporate or other authority to enter into, and to grant the releases and
discharges, make the covenants, and consummate the transactions contemplated by,
this Agreement, on behalf of itself and its Subsidiaries, and otherwise to carry
out its and its Subsidiaries’ obligations hereunder.  The execution, delivery
and performance of this Agreement by such Party and its Subsidiaries has been
duly authorized by all necessary action of such Party and its Subsidiaries, and
no other act or proceeding on the part of or on behalf of such Party and its
Subsidiaries is necessary to approve the execution and delivery of this
Agreement, the performance by such Party and its Subsidiaries of their
obligations hereunder and the consummation of the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by such Party and
constitutes a legal, valid and binding obligation of such Party, enforceable
against such Party in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and similar
laws relating to or affecting creditors generally, by general equity principles
or by limitations on indemnification pursuant to public policy.
 
5.3           No Conflicts; No Consents.  The execution, delivery and
performance of this Agreement by such Party and its Subsidiaries, including but
not limited to the granting of the releases and discharges contemplated hereby,
will not infringe any law, regulation, judgment or order applicable to such
Party and its Subsidiaries and is not and will not be contrary to the provisions
of the constitutional documents of such Party and its Subsidiaries and will not
(with or without notice, lapse of time or both) result in any breach of the
terms of, or constitute a default under, any instrument or agreement to which
such Party and its Subsidiaries is a party or by which it or its property is
bound.  All consents and approvals of any court, government agencies or other
regulatory body required by such Party and its Subsidiaries for the execution,
delivery and performance of the terms of this Agreement have been obtained and
are in full force and effect.
 
5.4           No Assignment of Claims.  Each Party represents and warrants that
it has not assigned, transferred or granted to any Third Party any rights or
interests with respect to any claim or cause of action, or any right(s)
underlying any claim or cause of action, it had, has, or may have against the
other or its Subsidiaries as of, or prior to, the Effective Date of this
Agreement.
 
 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.



 
14

--------------------------------------------------------------------------------

 
 
Article 6
 
Notices and other Communications
 
6.1           Any notice or other communication required or permitted to be made
or given to either Party pursuant to this Agreement shall be sufficiently made
or given within three (3) business days of the date of mailing if sent to such
Party by overnight express air courier and by registered First Class mail,
postage prepaid, addressed to such Party at the address set forth below, or to
such other address as a Party shall designate by written notice given to the
other Party:
 
In the case of Samsung:
 
Samsung Electronics Co., Ltd.
Jay Shim
Vice President and General Patent Counsel
San #16 Banwol-Dong
Hwaseong-City, Gyeonggi-Do, Korea 445-701
 
In the case of Rambus:
 
Rambus Inc.
Thomas R. Lavelle
Senior Vice President and General Counsel
4440 El Camino Real
Los Altos, CA 94022
 
(with a copy, which shall not constitute notice, to the following:)
 
Satish Rishi
Chief Financial Officer
Rambus Inc.
4440 El Camino Real
Los Altos, CA 94022
 
 
Article 7
 
Successors and Assigns
 
7.1           Subject to the limitation in Section 4.7, this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
heirs, successors and assigns, and upon any corporation, limited liability
partnership, limited liability company, or other entity into or with which any
Party hereto may merge, combine or consolidate.  For the avoidance of doubt,
this provision does not govern the rights or obligations of successors or
assigns of the Parties under either the License Agreement, the Stock Purchase
Agreement or the MOU.  The releases, dismissals and covenants granted by each
Party and its Subsidiaries under this Agreement (but not any benefits received
by such Party or its Subsidiaries under this Agreement) shall run with (i) in
the case of Samsung, the Samsung Patents or (ii) in the case of Rambus, the
Rambus Patents, and remain in full force and effect regardless of any subsequent
assignment, sale or other transfer of any such Samsung Patents or Rambus Patents
or any rights or interests therein.  Any such assignment, sale, or transfer of
rights in contravention of the foregoing shall be null and void ab initio and of
no force or effect.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
15

--------------------------------------------------------------------------------

 

 
Article 8
 
Dispute Resolution
 
8.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
any choice-of-law or conflict-of-law provision or rule (whether of the State of
California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.
 
8.2           English Language.  This Agreement is executed in the English
language and no translation shall have any legal effect.
 
8.3           Jurisdiction and Venue.  Any legal action, suit or proceeding
arising under, or relating to, this Agreement, shall be brought in the United
States District Court for the Northern District of California or, if such court
shall decline to accept jurisdiction over a particular matter, in the San
Francisco Superior Court, and each Party agrees that any such action, suit or
proceeding may be brought only in such courts.  Each Party further waives any
objection to the laying of jurisdiction and venue for any such suit, action or
proceeding in such courts.
 
Article 9
 
Miscellaneous
 
9.1           Entire Agreement.  This Agreement, together with the License
Agreement, the Stock Purchase Agreement, and the MOU, constitute the entire
agreement between the Parties regarding the subject matter hereof, and supersede
any and all prior negotiations, representations, warranties, undertakings or
agreements, written or oral, between the Parties regarding such subject matter.
 
9.2           Relationship of the Parties.  Nothing contained in this Agreement
or any other Comprehensive Resolution Agreement shall be construed as creating
any association, partnership, joint venture or the relation of principal and
agent between Rambus and Samsung.  Each Party is acting as an independent
contractor, and no Party shall have the authority to bind any other Party or its
representatives in any way.
 
9.3           Headings and Recitals.  The headings of the several articles and
sections are inserted for convenience of reference only and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.  The
recitals to this Agreement are intended to be a part of and affect the meaning
and interpretation of this Agreement.
 
9.4           Amendment.  This Agreement may not be modified or amended except
in a writing executed by authorized representatives of each of the Parties.
 
 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
16

--------------------------------------------------------------------------------

 
 
9.5           No Assignment.  This Agreement is personal to the Parties, and the
Agreement and/or any right or obligation hereunder is not assignable, whether in
conjunction with a change in ownership, merger, acquisition, the sale or
transfer of all, or substantially all or any part of either Party’s or any of
their respective Subsidiaries’ business or assets or otherwise, voluntarily, by
operation of law, reverse triangular merger or otherwise, without the prior
written consent of the other Party, which consent may be withheld at the sole
discretion of such other Party.  Each Party understands that, as a condition to
such consent, the other Party may require it to convey, assign or otherwise
transfer its rights and obligations under the other Comprehensive Resolution
Agreements to the entity assuming such Party’s rights and obligations under this
Agreement.  Any such purported or attempted assignment or transfer in violation
of the foregoing shall be deemed a breach of this Agreement and shall be null
and void.  A Change of Control of either Party shall be deemed an
assignment.  For purposes of the foregoing, a Change of Control” means a
transaction or a series of related transactions in which (a) one or more Third
Parties who did not previously Control a Party obtain Control of such Party, or
(b) the subject Party merges with or transfers substantially all of its assets
to a Third Party where the shareholders of the assigning Party, immediately
before the transaction or series of related transactions, own less than a fifty
percent (50%) interest in the acquiring or surviving entity immediately after
the transaction or series of related transactions.  Notwithstanding the
foregoing, either Party shall be entitled to, and each Party hereby agrees to,
assign this Agreement to a successor to all or substantially all of a Party’s
assets in a transaction entered into solely to change a Party’s place of
incorporation.
 
9.6           Interpretation.  Each Party confirms that it and its respective
counsel have reviewed, negotiated and adopted this Agreement as the agreement
and understanding of the Parties hereto and the language used in this Agreement
shall be deemed to be the language chosen by the Parties hereto to express their
mutual intent.  Neither Party shall be considered to be the drafter of this
Agreement or any of its provisions for the purpose of any statute, case law, or
rule of interpretation or construction that would, or might cause, any provision
to be construed against such Party.
 
9.7           Authority.  Each Party represents that it is fully authorized to
enter into the terms and conditions of, and to execute, this Agreement.
 
9.8           No Third Party Beneficiaries.  Unless otherwise expressly stated
herein, nothing in this Agreement, express or implied, is intended to confer
upon any person other than the Parties hereto or their respective permitted
assignees, successors in interest, and Subsidiaries any rights or remedies under
or by reason of this Agreement.  The former and current directors, officers,
employees, and attorneys of the Parties and their Subsidiaries are intended
beneficiaries of Sections 4.1, 4.2, 4.4, 4.5, 4.6 and 4.7.
 
9.9           Severability.  If any provision of any Comprehensive Resolution
Agreement is held to be invalid or unenforceable, the meaning of such provision
shall be construed, to the extent feasible, so as to render the provision
enforceable and to effectuate the intent and purpose of the Parties with respect
to such invalid or unenforceable provision, and if no feasible interpretation
shall save such provision, (a) a suitable and equitable provision shall be
substituted therefor in order to effectuate, so far as may be valid and
enforceable, the intent and purpose of the Parties with respect to such invalid
or unenforceable provision, and (b) the remainder of such Comprehensive
Resolution Agreement shall remain in full force and effect.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
17

--------------------------------------------------------------------------------

 
 
9.10          No Waiver.  The failure of either Party to enforce, at any time,
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions, and shall not be deemed in any way to affect the validity of
this Agreement or any part thereof, or the right of either Party to later
enforce each and every such provision.  No waiver of any breach of this
Agreement shall be held to be a waiver of any other or subsequent breach.
 
9.11          Counterparts; Facsimile Transmission.  This Agreement may be
executed in multiple counterparts, each of which shall constitute an original,
but all of which together shall constitute one and the same agreement.  Each
Party may rely on facsimile or .pdf signature pages as if such facsimile or .pdf
pages were originals.
 
9.12          Further Actions.  Each of the Parties hereto agrees to take and
cause its Subsidiaries to take any and all actions reasonably necessary in order
to effectuate the intent, and to carry out the provisions, of this Agreement.
 
9.13          Public Disclosures and Confidentiality.  The Parties shall issue a
press release with respect to the Comprehensive Resolution Agreement in a
mutually acceptable form.  Each Party agrees that, after the issuance of such
press release, each Party shall be entitled to disclose the general nature of
this Agreement, but that the terms and conditions of this Agreement, to the
extent not already disclosed pursuant to such press release, shall be treated as
confidential information and that neither Party will disclose such terms or
conditions to any Third Party without the prior written consent of the other
Party, provided, however, that each Party may disclose the terms and conditions
of this Agreement:
 
(a)          as required by any court or other governmental body;
 
(b)          as otherwise required by law;
 
(c)          as otherwise may be required by applicable securities and other law
and regulation, including to legal and financial advisors in their capacity of
advising a party in such matters, so long as the disclosing Party shall seek
confidential treatment of such terms and conditions to the extent reasonably
possible;
 
(d)          to legal counsel, accountants, and other professional advisors of
the Parties;
 
(e)          in confidence, to banks, investors and other financing sources and
their advisors;
 
(f)           in connection with the enforcement of this Agreement or rights
under this Agreement;
 
    (g)         during the course of litigation so long as the disclosure of
such terms and conditions are restricted in the same manner as is the
confidential information of other litigating parties and so long as (A) the
restrictions are embodied in a court-entered protective order limiting
disclosure to outside counsel and (B) the disclosing party informs the other
party in writing at least ten (10) business days in advance of the disclosure
and discusses the nature and contents of the disclosure, in good faith, with the
other party (for purposes of this provision, the Protective Order entered in the
Antitrust Litigation is acceptable, as long as the disclosure is designated as
both “Highly Confidential-BP and Highly Confidential-IP”); or
 
    (h)          in confidence, in connection with an actual or prospective
merger or acquisition or similar transaction.
 
In addition, upon execution of this Agreement, or thereafter, Rambus, in its
discretion, shall be entitled to file a copy of this Agreement with the U.S.
Securities and Exchange Commission, so long as Rambus seeks confidential
treatment of such agreement to the extent reasonably possible.

 
________________
[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


 
18

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, this Agreement has been duly and executed and delivered
by the duly authorized officers of the Parties hereto as of the date first
written above.
 
 
 
RAMBUS INC.
 
By:  /s/ Harold Hughes                                          
                                                                               
 
Name: Harold Hughes                                           
                                                                
 
 
SAMSUNG ELECTRONICS CO., LTD.
 
By:  /s/ Oh-Hyun
Kwon                                                                                                                        
 
Name: Oh-Hyun Kwon                                          
                                                                
 
 
SAMSUNG ELECTRONICS AMERICA, INC.
 
By:  /s/ Oh-Hyun Kwon for CS
Choi                                                                                                   
 
Name: Changsoo Choi                                           
                                                                
 
 
SAMSUNG SEMICONDUCTOR, INC.
 
By:  /s/ Oh-Hyun Kwon for WH Hong               
                                                                               
 
Name: Wanhoon
Hong                                                                                                          
 
 
SAMSUNG AUSTIN SEMICONDUCTOR, L.P.
 
By:  /s/ Oh-Hyun Kwon for WS Han                   
                                                                               
 
Name: Woosung Han                                            
                                                                
 


 


 


The registrant agrees to furnish to the Securities and Exchange Commission upon
request a copy of any omitted schedule or exhibit.
 



